Citation Nr: 0731311	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-06 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus, 
type II.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1977 to January 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's claims of service connection for 
hypertension and diabetes mellitus, type II.  In June 2007, 
the veteran testified at a hearing before the Board.     


FINDINGS OF FACT

1.  The claims for service connection for hypertension and 
diabetes mellitus, type II, were previously denied in a March 
2003 RO decision.  The veteran did not appeal that decision.  

2.  Evidence received since the last final decision in March 
2003 relating to service connection for hypertension and 
diabetes mellitus, type II, is cumulative or redundant and 
does not raise a reasonable possibility of substantiating the 
claims.  


CONCLUSION OF LAW

The March 2003 RO decision that denied service connection for 
hypertension and diabetes mellitus, type II, is final; new 
and material evidence has not been submitted to reopen the 
claims.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (2007).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence 

In a March 2003 rating decision, the RO denied the veteran's 
claims for service connection for hypertension and diabetes 
mellitus, type II.  The RO declined to reopen the claims for 
service connection for hypertension and diabetes mellitus, 
type II, in June 2004.  While the RO found that new and 
material evidence had not been submitted to reopen the 
veteran's claims for service connection for hypertension and 
diabetes mellitus, type II, the Board must still consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claims and adjudicate the claims de novo.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

In a decision dated in March 2003, the RO denied the 
veteran's claims for service connection for hypertension and 
diabetes mellitus, type II.  The veteran did not appeal this 
decision.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  See 38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  Thus, the 
March 2003 decision became final because the appellant did 
not file a timely appeal from it.  

The claims for entitlement to service connection for 
hypertension and diabetes mellitus, type II, may be reopened 
if new and material evidence is submitted for each claim.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  The veteran 
filed this application to reopen his claims for hypertension 
and diabetes mellitus, type II, in March 2004.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303, 3.304.  Disability which is proximately 
due to or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected.  
38 C.F.R. § 3.310.  Service connection may also be 
established for certain chronic diseases manifested to a 
compensable degree within a presumptive period following 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  
Hypertension and diabetes mellitus are chronic diseases with 
a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309.

The evidence before VA at the time of the prior final denials 
consisted of the veteran's service medical records, the 
veteran's post-service private medical records, and the 
veteran's statements.  The RO found that there was no 
evidence showing that the veteran's current hypertension and 
diabetes mellitus, type II, were incurred in service, and the 
claims were denied.  

The veteran applied to reopen his claims for service 
connection in March 2004.  The Board finds that the evidence 
received since the last final decision is cumulative of other 
evidence of record and does not raise a reasonable 
possibility of substantiating the veteran's claims.  

In support of his application to reopen his claims for 
service connection, the veteran submitted private medical 
records dated from January 2003 to October 2003.  These 
records showed that the veteran was treated for hypertension, 
but it was not shown to be related to the veteran's service.  
The veteran also received treatment for diabetes mellitus, 
type II, and hypoglycemic episodes, but these disorders were 
also not shown to be related to service.    

Other newly submitted evidence includes lay statements from 
the veteran's family and friends.  These statements show that 
the veteran suffered from headaches, dizziness, and night 
sweats during service but was never treated or examined for 
hypertension or diabetes mellitus, type II.  The statements 
also reveal that the veteran had suffered fainting spells 
during his marriage and missed days from work due to 
complications of hypertension and diabetes mellitus, type II.  

Newly submitted evidence also includes the veteran's 
testimony before the Board at a June 2007 travel board 
hearing.  Testimony revealed that the veteran suffered from 
lightheadedness, dizziness, ringing in the ears, headaches, 
night sweats, profuse sweating, and a fainting spell during 
service, but he was only treated for cluster headaches.  He 
testified that he only discovered he had diabetes and 
hypertension at a pre-employment physical with the Marion 
County Sherriff's Office in 2002.  He reported that he had to 
leave work several times when he worked for the Marion County 
Sherriff's Office due to significantly high blood pressure.  

A.  Hypertension 

The Board finds that no new and material evidence has been 
submitted with regard to the claim for service connection for 
hypertension.  Although the additionally submitted private 
medical records and lay statements are new, in the sense that 
they were not previously considered by agency decisionmakers, 
they are not material.  While the private records demonstrate 
that the veteran has been diagnosed with hypertension and 
receives treatment for it, and the lay statements attest to 
the veteran's symptoms, they do not show that hypertension 
was incurred in service.  The presence of hypertension was 
shown at the time of the previous final denial.  The claim 
was denied because the hypertension was not shown to be 
related to service and no inservice event or injury leading 
to hypertension was shown.  Also, hypertension was not shown 
to have manifested to a compensable degree within one year 
following the veteran's separation from service.  Those 
elements of a substantiated claim are still not shown.

Accordingly, the Board finds that the new evidence does not 
establish a fact necessary to substantiate the claim, and the 
claim for service connection for hypertension cannot be 
reopened on the basis of this evidence.  See 38 C.F.R. 
§ 3.156(a).  

B.  Diabetes Mellitus, Type II 

The Board similarly finds that no new and material evidence 
has been submitted with regard to the claim for service 
connection for diabetes mellitus, type II.  The additionally 
submitted private medical records demonstrate that the 
veteran receives treatment for diabetes mellitus, type II, 
and the lay statements attest to the veteran's symptoms, but 
they do not show that diabetes mellitus, type II, was 
incurred in service.  The presence of diabetes mellitus, type 
II, was shown at the time of the previous final denial.  
However, the evidence did not show that the diabetes 
mellitus, type II, was related to service or that an 
inservice event or injury led to diabetes mellitus, type II.  
Also, diabetes mellitus was not shown to have manifested to a 
compensable degree within one year following the veteran's 
separation from service.  Those elements of a substantiated 
claim are still not shown.

Thus, while this evidence is new, in the sense that it has 
not previously been considered, it is not material, as it 
does not establish a fact necessary to substantiate the 
claim, and the claim for service connection for diabetes 
mellitus, type II, cannot be reopened on the basis of this 
evidence.  See 38 C.F.R. § 3.156(a).     

Although the veteran has submitted new evidence that was not 
before the RO in March 2003 for the claims for service 
connection for hypertension and diabetes mellitus, type II, 
this new evidence is not material to the claims and does not 
warrant reopening of the previously denied claims.  In light 
of the evidence, and based on this analysis, it is the 
determination of the Board that new and material evidence has 
not been submitted with regard to the claims for service 
connection for hypertension and diabetes mellitus, type II, 
since the March 2003 rating decision because no competent 
evidence has been submitted showing that any hypertension or 
diabetes mellitus, type II, was incurred in service.  Thus, 
the claims for service connection for hypertension and 
diabetes mellitus, type II, are not reopened and the benefits 
sought on appeal remain denied.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2004 and a rating 
decision in June 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the February 
2005 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to these claims there is no competent evidence that 
the appellant's diagnosed disorders are the result of any 
event, injury, or disease in service.  See 38 C.F.R. 
§ 3.159(c)(4) (2007).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.   


ORDER

The application to reopen the claim for service connection 
for hypertension is denied.  

The application to reopen the claim for service connection 
for diabetes mellitus, type II, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


